DETAILED ACTION

Introduction

1.	This office action is in response to Applicant's submission filed on 05/28/2019. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are currently pending and examined below. 

Drawings

2.	The drawings filed on 05/28/2019 have been accepted and considered by the Examiner. 

Information Disclosure Statement

3.	The Information Statement (IDS) filed on 01/29/2020 has been accepted and considered in this office action and is in compliance with the provisions of 37 CFR 1.97.




Reply to Office Action of January 03, 2017 Page 4 of 8
Allowable subject matter

4.	Claims 1-20 are allowable over the prior art of record and the following is the examiner’s statement of the reasons for allowance: 

The closest relevant prior art (which is discussed in further detail below), either taken individually or in combination, fails to explicitly teach or reasonably suggest the invention as represented by the independent claims. The applicants have presented a novel way of effectively and conveniently applying regular expressions as a checking method to ensure that data associated with a particular tenant does not bleed across separate tenants in the multi-tenant database systems.

Most pertinent prior art:

Aggarwal (U.S. Patent Application Publication # 2020/0366682 A1) in para 2 and figure 2, teaches a method for resource appropriation in a multi-tenant environment using risk and value modeling are provided herein. A resource server can execute within the multi-tenant environment to provide a plurality of applications access to a plurality of resources in response to requests from clients of the multi-tenant environment based in part on risk scores and value scores. The resource server can generate and execute a risk model and a value 

Michael (U.S. Patent Application Publication # 2020/0296026 A1) in paragraphs 133-134 and figure 1, teaches a software-defined core network (SD-CORE) configuration that brings the value of software-defined infrastructure to the network core. In so doing, the SD-CORE, referred to herein as Mode Core Network (MCN), offers the reliability of hardware-defined networks, with the flexibility and elasticity of the cloud in setup, management, bandwidth, 

Goldfarb (U.S. Patent Application Publication # 2017/0364698 A1) teaches in para 6 and figure 1, receiving one or more write requests to write a plurality of values to a plurality of fields in one or more tuples of a relational database, different ones of the values corresponding to different ones of the fields; selecting, a first subset of the values based on the first subset of values corresponding to fields in a first subset of the fields, the first subset of fields being designated as higher-security fields than a second subset of fields among the plurality of fields; segmenting a first value in the first subset of values into a plurality of segments, each segment having a subset of information in the first value and different segments having different subsets of the information in the 

Lee (U.S. Patent Application Publication # 2020/0042737 A1) in para 34 and figure 9, teaches a multi-tenant online database system which allows the implementation of secure views for zero-copy sharing of data between different customer accounts and may make the data instantly accessible with no need to copy data. The system also provides access to data using fine-grained controls to maintain separation of desired data while allowing access to data that a customer wishes to share.



The dependent claims represent a narrower and more specific version of the invention set forth in the independent claims, thus as such, are also allowable for at least the preceding reasons. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the teachings of the prior art of record to obtain the recited claim limitations of the independent claims as noted above.

CONCLUSION

5.	The following prior art, made of record but not relied upon, is consideredpertinent to applicant's disclosure: Narayanaswamy (U.S. Patent Application Publication # 2020/0242269 A1), Niemoller (U.S. Patent # 10341355 B1), Burgess (U.S. Patent Application Publication # 2013/0133026 A1), Kolingivadi (U.S. Patent Application Publication # 2020/0092325 A1), Chatterjee (U.S. Patent Application Publication # 2020/0334123 A1), Coleman (U.S. Patent Application Publication # 2019/0034601 A1), Kashyap (U.S. Patent Application Publication # 2015/0264084 A1), Astete (U.S. Patent Application Publication # 2009/0288084 A1). These references are also included in the PTO-892 form.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose contact information is given at the bottom of this section. The examiner can normally be reached on Monday to Friday 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). In case 



/NEERAJ SHARMA/
Primary Examiner, Art Unit 2659

571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)
neeraj.sharma@uspto.gov (Direct Email)